Citation Nr: 1455631	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  03-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for a right hip disability, evacuated as 30 percent disabling from May 1, 1986 to May 31, 1989; 10 percent from June 1, 1989 to February 26, 1997; 30 percent from February 27, 1997 to June 1, 2004 for the Veteran's right hip disability; and 50 percent disabling since August 1, 2005.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to December 31, 2003.  



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA). 

Entitlement to service connection for the residuals of a fracture of the right femur was established in a March 1985 rating decision.  A zero percent evaluation was assigned effective from January 3, 1985.  In May 1985, the RO changed the initial rating to a 100 percent, on a pre-stabilization basis, effective January 3, 1985.  See 38 C.F.R. § 4.28 (2014).  A 30 percent evaluation was assigned in a January 1986 rating decision, to be effective from May 1, 1986.  See 38 C.F.R. § 3.105(e) (1985).

In March 1986, the Veteran submitted a notice of disagreement with the 30 percent evaluation.  The RO did not immediately respond to her notice of disagreement.  However, during the course of the current appeal, the RO acknowledged the receipt of the March 1986 notice of disagreement.  

In March 1989, the RO reduced the right hip disability rating to 10 percent, effective June 1, 1989.  In August 1997, it raised the rating to 20 percent effective, February 27, 1997.  

In March 2003, the RO issued a statement of the case regarding the rating of the Veteran's right hip disability.  The 20 percent rating was continued.  In a January 2005, rating decision the RO granted a 30 percent rating, effective February 27, 1997; a 100 percent rating from June 2, 2004 to July 31, 2005 (following a right hip replacement) and a 30 percent rating effective August 1, 2005.  In an August 2005 rating decision the RO granted a 50 percent rating effective August 1, 2005 and TDIU as of that date.  It granted a TDIU effective December 31, 2003. 

The Veteran appeared before the undersigned at a hearing in July 2006.  A transcript is of record.  

In November 2006, the Board denied the claim for higher initial ratings for the service-connected right hip disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In December 2008, the Court vacated the Board's November 2006 decision and remanded the case for readjudication in compliance with directives specified in a December 2008 Joint Motion filed by counsel for the Veteran and VA.

In August 2009, and December 2011 the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's right hip disability was productive of marked hip disability from May 1, 1986, to May 31, 1989, but without evidence of false joint, flail joint or nonunion, and with extension of 90 degrees or greater. 

2.  The Veteran's right hip disability was productive of slight hip disability from June 1, 1989 to February 26, 1997, with full or near full range of motion and no evidence of false joint, flail joint, or nonunion. 

3.  The Veteran's right hip disability was productive of marked hip disability from February 27, 1997 to June 1, 2004, but without evidence of false joint, flail joint or nonunion, and with extension of 45 degrees or greater.  She underwent total hip replacement in June 2004. 

4.  The Veteran had moderately severe symptoms of weakness, pain, and limitation of motion more than one year following her right hip replacement for the period from August 1, 2005 to August 27, 2012.  

5.  As of August 28, 2012, the evidence demonstrates that the Veteran requires the constant use of crutches due to right hip pain.  

6.  From May 1, 1986 to May 31, 1989, the Veteran was service connected for her right hip replacement, which was evaluated as 30 percent disabling; and shortening of the right leg, evaluated as zero percent disabling.  The combined evaluation was 30 percent.  

7.  From June 1, 1989 to February 26, 1997, the Veteran's right hip replacement was evaluated as 10 percent disabling; and shortening of the right leg was evaluated as zero percent disabling.  The combined evaluation was 10 percent.  

8.  From February 27, 1997 to November 29, 2001, the Veteran's right hip replacement was evaluated as 30 percent disabling; degenerative disc disease was evaluated as 20 percent disabling; right knee strain was evaluated as zero percent disabling; and shortening of the right leg was evaluated as zero percent disabling.  The combined evaluation was 40 percent.  

9.  From November 30, 2001, the Veteran's psychiatric disability was evaluated as 30 percent disabling; the Veteran's right hip replacement was evaluated as 30 percent disabling; degenerative disc disease was evaluated as 20 percent disabling; a scar of the right hip was evaluated as 10 percent disabling; right knee strain was evaluated as zero percent disabling; and shortening of the right leg was evaluated as zero percent disabling.  The combined evaluation was 70 percent, with all disabilities resulting from a common etiology.  

10. As of April 18, 2003, the Veteran's service connected disabilities combined to render her incapable of obtaining and maintaining gainful employment.  

11. Prior to April 18, 2003, the preponderance of the evidence demonstrates that the Veteran remained capable of obtaining and maintaining gainful employment for any period in which a temporary total rating was not established.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a right hip disability for the period from May 1, 1986, to May 31, 1989 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255 (2014). 

2.  The criteria for an evaluation in excess of 10 percent for a right hip disability for the period from June 1, 1989 to February 26, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255. 

3.  The criteria for an evaluation in excess of 30 percent for a right hip disability for the period from February 27, 1997 to June 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255.  

4.  The criteria for an evaluation in excess of 50 percent for a right hip disability for the period from August 1, 2005 to August 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5054 (2014).

5.  The criteria for a 90 percent evaluation for a right hip disability as of August 28, 2012 have been met; there is no basis for an evaluation in excess of 90 percent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5054.

6.  The criteria for a total rating for TDIU have been met since April 18, 2003.  C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A (West 2014), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a recent VA examination of her disabilities, as requested in the December 2011 remand.  This remand also requested that attempts be made to obtain additional private treatment records.  In reply, the Veteran's representative has indicated that all private records have been submitted.  Finally, records from Social Security Administration have been obtained.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  The duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc).

At her July 2006, hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the undersigned conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

There was not an explicit discussion of the recently announced Leavey elements.  Her testimony demonstrated an understanding that her ratings were based on its symptoms and she was asked questions about employment.  She has also received multiple documents explaining the basis for ratings and why the RO did not assign higher ratings.  The Veteran's attorney argued to the Court that the Board provided inadequate reasons and basis with regard to the extraschedular elements of the claim.  These arguments and the joint motion demonstrate actual knowledge of the extraschedular elements of the claim.

Regarding the issue of entitlement to TDIU prior to December 31, 2003, the December 2011 remand instructed that the claims folder was to be referred to a VA physician with appropriate expertise in order to provide opinions regarding the Veteran's employability for the period between May 1, 1986 and December 31, 2003.  The examiner was to note that the Veteran was service connected for various combinations of disabilities over these years, and was to provide opinions based on these different combinations of disabilities.  This was accomplished in an August 2012 examination and an April 2013 addendum.  The remand also instructed that the claims folder was to be forwarded to the VA Director of Compensation Service to obtain an opinion regarding entitlement to TDIU on the basis of 38 C.F.R. § 4.169(b).  This was also accomplished in April 2013.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met.

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 

This issue involves the Veteran's dissatisfaction with the initial rating for her disability assigned following the grant of service connection.  The Court has found that there is a distinction between a veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the veteran disagrees with the initial rating, the entire evidentiary record from the time of the veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A 100 percent evaluation was in effect for the Veteran's disability from June 2, 2004 to July 31, 2005.  This is considered a full grant of benefits for this period. Therefore, this period will not be included in the Board's review. 

30 percent from May 1, 1986 to May 31, 1989

During this period, ratings were assigned under the provisions of 38 C.F.R. § 4.71a, Code 5255, for impairment of the femur. 

Under that code, when there is fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion (spiral or oblique fracture), an 80 percent evaluation is merited.  With nonunion, but without loose motion and weightbearing is preserved with the aid of a brace, a 60 percent evaluation is warranted.  A 60 percent evaluation is also merited for fracture of the surgical neck of the femur, with false joint.  For malunion of the femur with marked knee or hip disability, a 30 percent rating is merited.  With moderate knee or hip disability, a 20 percent rating is assigned.  With slight knee or hip disability a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5255. 

Other applicable rating codes include those for limitation of motion of the hip.  The appropriate rating codes for limitation of motion state that limitation of extension to the thigh to five degrees is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5251.  Limitation of flexion to 10 degrees is evaluated as 40 percent disabling.  Flexion that is limited to 20 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees is evaluated as 20 percent disabling.  Flexion that is limited to 45 degrees is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5252. 

Limitation of rotation of the thigh in which the veteran is unable to toe-out more than 15 degrees is evaluated as 10 percent disabling.  Limitation of adduction of the thigh in which the veteran cannot cross his legs is also evaluated as 10 percent disabling.  Limitation of abduction of the thigh in which the motion is lost beyond 10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5253. 

Normal range of motion for the hip is flexion from zero to 125 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The rating schedule also provides evaluations for leg shortening, with the minimum 10 percent rating provided when the shortening is at least 11/4 inches.  Ratings for leg shortening cannot be combined with ratings for nonunion or fractures.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2014). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).


The evidence includes the report of a VA examination conducted in November 1985.  This examination noted that the Veteran had sustained a stress fracture of the right femoral neck while running during service.  She had undergone surgery in October 1984, and additional surgery for the placement of three new pins in March 1985.  An August 1984 bone scan showed that healing was occurring, but slowly.  Currently the Veteran complained of right hip tenderness.  The Veteran noted that she had not used crutches since September 1985, but she sometimes used a cane.  The right leg was one half inch shorter than the left.  She was unable to internally rotate the right leg. 

On examination, range of motion was 90 degrees of forward flexion at the hip.  Abduction and internal rotation were both from zero to 40 degrees, but no true internal rotation occurred.  There was no atrophy of the muscles, but the quadriceps was weaker on the right than the left.  The diagnosis was residuals of stress fracture of the right femoral neck, postoperative status times two, symptomatic. 

The Veteran underwent an additional VA examination in November 1987.  She experienced intermittent ache of the right hip and leg, and had been using an assistive device for ambulation for over a year.  On examination, the Veteran ambulated independently with essentially imperceptible limp. There was slight tenderness at the anterior aspect of the right hip and a slight varus deformity.  There was approximately one half of an inch shortening of the right leg.  She had flexion of 90 degrees, abduction and adduction of 45 degrees, internal rotation of zero degrees, and external rotation to 45 degrees.  Strength was in the good to normal range.  The assessment was residual fracture of the neck of the right femur, status post-surgical proceedings of the right hip. 

February 1989 VA treatment records show that the Veteran complained of a chronic ache of the right hip, which was exacerbated by exercise.  An examination revealed the shortening of the right leg.  There was no evidence of weakness, pain, tenderness on standing or walking.  She appeared to be normal without an obvious limp.  Flexion was to 110 degrees, extension to 25 degrees, abduction to 40 degrees, and adduction to 20 degrees.  Internal and external rotations were both to 40 degrees.  The impression was status post fracture of the femur and internal fixation, right hip normal with shortening of the lower extremity. 

A February 1989 X-ray study revealed an old fracture of the neck of the right femur with fragments healed in good position.  The impression was status post fracture of the right femur, with mild degenerative changes of the right hip. 

The Board finds that entitlement to an evaluation in excess of 30 percent for the Veteran's right hip disability is not warranted for this period under any of the applicable rating codes. 

To receive an evaluation in excess of 30 percent for her impairment of the femur, the evidence must demonstrate fracture of the surgical neck with false joint, or a fracture of the shaft or anatomical neck with nonunion.  38 C.F.R. § 4.71a, Code 5255.  

Limitation of flexion to 10 percent would merit a 40 percent evaluation.  The evidence for this period confirms that the Veteran sustained a stress fracture of the right femoral neck, and that this injury was productive of marked hip disability.  However, while shortening of the leg and a reduced range of motion was demonstrated, there is no evidence of a false joint, flail joint or nonunion demonstrated on any of the contemporaneous examinations.  

The February 1989 X-ray study found that the fracture had healed in good position.  This examination characterized the right hip as normal, without weakness, pain, or tenderness on walking or standing.  Flexion ranged from 90 degrees to 110 degrees during this period.  None of these findings provide for an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255. 

10 percent from June 1, 1989 to February 26, 1997

The evidence includes VA treatment records dated in March 1991.  The Veteran's current complaints were of intermittent right hip pain.  She ambulated adequately, and was not experiencing pain at the time of the examination.  There was slight tenderness of the lateral aspect of the right thigh.  The right thigh had 60 degrees of flexion, 45 degrees of abduction, and 35 degrees of extension.  February 1991 X-ray study was interpreted as showing an old healed fracture with no new bony injury.  The impression was residual symptoms of a right hip fracture. 

VA treatment records dated from April 1995 to January 1997 show that the Veteran was seen on at least four occasions for complaints of right hip pain.  April 1995 records state that her job required her to be on her feet most of the day.  The examiner noted tenderness over the head of the femur, but normal internal and external rotation, with normal flexion.  An X-ray study revealed degenerative changes but no internal change.  January 1997 records show that the Veteran had been treated for pain in the past, but that the pain had recently returned. 

The evidence shows that the Veteran was treated for pain on four or five occasions during the more than seven years she was evaluated as 10 percent disabled.  However, she was able to walk adequately without any assistive devices, and never displayed more than some tenderness on examination.  The March 1991 records reflect a range of motion of more than would be allowed for an evaluation in excess of 10 percent under any of the appropriate rating codes, and the April 1995 records describe the range of motion as normal.  There is no evidence of a false joint, flail joint or nonunion during this time period.  Finally, although the Veteran complained of pain after being on her feet for work, she was seen for these complaints on only a few occasions.  Therefore, the evidence does not demonstrate greater than the slight hip disability reflected by the 10 percent evaluation assigned during this period. 

30 percent from February 27, 1997 to June 1, 2004

An August 1997 rating decision expanded the diagnosis of the Veteran's disability to include arthritis, and began to consider the rating code for degenerative arthritis in addition to the rating code for impairment of the femur.  A July 2000 rating decision changed the rating code for degenerative arthritis to that of traumatic arthritis.  On the basis of these rating codes and the rating code for impairment of the femur, the evaluation for the Veteran's disability was increased from 10 percent to 30 percent, effective February 27, 1997. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Traumatic arthritis is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010. 

The Veteran was afforded a VA examination in April 1997.  The history of her injury in service and two surgeries was reviewed.  Presently, the Veteran reported terrific pain for the past two years in her right hip, which was always present.  She was also experiencing low back and shoulder pain.  These symptoms would frequently wake her at night.  She was limited in the amount of walking, standing, or sitting she could conduct due to pain.  The Veteran was experiencing pain while performing the clerical work in which she was currently employed. 

On examination, the Veteran ambulated with an antalgic gait on her right side.  The one half inch of right leg shortening was noted, but there was no pelvic tilt.  Muscle hypertrophy and flabbiness of the thigh and gluteal area was present.  The Veteran had painless range of motion of 45 degrees of flexion, 15 degrees of abduction, and 10 degrees of extension.  There was 4/5 muscle strength in the hip flexors, abductors, and extensors.  The Veteran highly resisted the muscle test due to increased pain, although the pain level for range of motion testing was tolerable.  The assessment was residuals from a stress fracture of the right femoral neck with two occasions of open reduction-internal fixation with degenerative joint disease. 

The Veteran underwent an additional VA examination in July 2000.  She noted that she used a cane on occasion.  She reported pain with sitting or with any pressure over the lateral hip region at the site of her surgeries.  The pain was an 8 or 9 on a scale of 10, and was worse with rain and humidity.  She had recently left her job because it required her to be on her feet much of the time, which had already caused her to be frequently absent. 

On examination, the motor strength was 4-/5.  The active range of motion was pain free.  Flexion was to 70 degrees, though she could flex to 95 degrees to sit.  Abduction was to 35 degrees, extension to 20 degrees, internal rotation to 10 degrees, and external rotation to 35 degrees.  Her gait was stable with no antalgia.  An X-ray study showed tilting of the pelvis, with evidence of residuals of old trauma with foreshortening of the femoral neck.  There was calcific soft tissue density consistent with old traumatic etiology, and a well healed open reduced fracture with associated degenerative osteoarthritis.  The impression was evidence of traumatic fracture of the right hip. 

Private treatment records dated from September 2000 to October 2000 show that the Veteran was followed for her right hip disability.  These records show that the Veteran reported a progressive increase in her right hip pain since 1994.  She had been followed by the VA and treated with medications without significant improvement.  The Veteran had not been prescribed an orthosis or shoe lift. 

In September 2000, the Veteran's principal complaint was of pain that radiated from her hip into her buttocks and back.  On examination, she walked with a limp and had apparent leg length discrepancy.  She was in no acute distress.  There was 10 degrees of internal rotation, 45 degrees of external rotation, and 40 degrees of abduction.  X-rays of the pelvis and right hip showed some narrowing of the hip joint space, with shortening of the femoral neck consistent with fracture collapse.  She was advised to get a shoe lift. 

October 2000 records indicate that the range of motion remained unchanged from September, although it was further noted that the Veteran had 100 degrees of forward flexion.  She was not using a cane, and her symptoms were described as minimal, with occasional achiness with high levels of activity. 

A December 2000 letter from a private doctor states that the Veteran continued to have pain along the incisional area of her right leg.  The range of motion was 10 degrees of internal rotation, 45 degrees of external rotation, and 40 degrees of abduction.  Her gait pattern was abnormal.  She was advised to use her shoe lift, her cane, anti-inflammatories, and to avoid pounding activities to the hip. 

The Veteran continued to receive private treatment for her disability in 2001.  A July 2001 bone scan showed increased activity consistent with degenerative change, which had also been noted on plain X-ray studies.  This was considered a negative scan.  August 2001 records state that her symptoms were no better or worse than on her previous examinations. 

A June 2002 letter from a private doctor notes the history of the Veteran's injury, and says that her fracture had healed in a "collapsed state."  She had developed some arthritis in the hip, and had experienced ongoing right hip discomfort and weakness.  Objective findings included limited range of motion with pain in the groin and buttock consistent with post-traumatic arthritis.  There was a positive Trendelenburg stance and gait, consistent with weakness of the hip abductors.  Her symptoms included chronic weakness around the right hip due to muscle weakness, shortening of the fracture site, and pain due to post-traumatic changes.  Other private medical records show that the Veteran continued to receive treatment through 2002. 

At a January 2003 VA examination, the claims folder was reviewed to obtain the Veteran's medical history.  She currently walked with guarding, and used a cane for long distances.  The Veteran continued to have pain, mostly along the incisional area of her right hip, which radiated into the buttocks.  There was also pain with prolonged sitting or with prolonged walking.  On examination, there was good "minus strength" in the hip flexor and extensor, but decrease in active range of motion.  Painless active range of motion was 60 degrees of flexion, 15 degrees of extension, internal rotation of 10 degrees, external rotation and abduction both to 40 degrees.  She walked with a mild limp and an antalgic gait after 100 feet.  There was no increased incoordination or fatigue with long distance ambulation. 

The evidence includes a final report from the Veteran's private doctor dated July 2003.  The history of her injury was described, and she was said to have experienced an acute worsening of her pain in March 2003 after some lifting at work, and again in April 2003 after additional lifting.  A review of the systems stated that there was 5/5 motor function of the right leg.  The range of motion was 90 degrees of flexion, zero degrees of extension, 15 degrees of abduction, 20 degrees of adduction, 45 degrees of external rotation, and zero degrees of internal rotation.  X-ray studies showed an old healed femoral head fracture, which was shortened and in varus.  There was avascular necrosis of the head with femoral surface collapse and joint space narrowing.  The examiner noted that the osteonecrosis had reached grade 4, and that there was no femoral head saving surgery that could be performed.  The examiner recommended a total hip arthroplasty. 

February 2004 private treatment records indicate that the Veteran planned to have hip replacement surgery in May 2004.  She complained of constant pain. The range of motion was 90 degrees of flexion, with normal internal and external rotation. Her gait was normal, motor strength was 5/5, and there was no atrophy of the lower extremities. 

A March 2004 VA examination report discussed the Veteran's history.  She was currently unable to walk steps without increased pain.  She walked with a cane, but could only walk for a couple of blocks.  On examination, the Veteran walked with an antalgic gait using a cane.  She moved to the table slowly and in no acute distress.  Strength ranged from 3.5/5 to 5/5.  The Veteran retained painless range of motion of 50 degrees flexion, 5 degrees extension, 15 degrees abduction, 20 degrees adduction, 40 degrees of external rotation, and no internal rotation.  There was tenderness on deep palpation.  Repetitive movement of the hip resulted in the loss of five additional degrees of flexion and internal rotation due to pain and discomfort.  The impression was traumatic degenerative arthritis of the right hip secondary to osteonecrosis, with a recent exacerbation following a recent injury. 

As noted earlier, in order to receive an evaluation in excess of 30 percent for her impairment of the femur, the evidence must demonstrate fracture of the surgical neck with false joint, or a fracture of the shaft or anatomical neck with nonunion. 38 C.F.R. § 4.71a, Code 5255.  Limitation of flexion to 10 degrees would merit a 40 percent evaluation. 

The evidence for this period does not demonstrate that the criteria for an evaluation in excess of 30 percent were met.  The Veteran had progressively increasing pain.  Shortening of the leg and a reduced range of motion continued to be demonstrated.  Although the evidence shows that the femoral head was healed but shortened and in varus, this does not constitute a false joint, flail joint or nonunion.  In addition, there is no evidence of the loose motion or use of a brace required for a higher evaluation.  Flexion ranged from 45 degrees to 100 degrees during this period, and most examinations described the range of motion as painless.  The evidence for this period confirms that the Veteran's injury was productive of marked hip disability, as demonstrated by the recommended hip replacement.  However, none of these findings provide for an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255. 

50 percent from August 1, 2005

The 30 percent evaluation remained in effect until the Veteran underwent hip replacement surgery on June 2, 2004.  A 100 percent evaluation was assigned for her disability from that date under 38 C.F.R. § 4.71a, Code 5054.  This remained in effect until August 1, 2005, when the current 50 percent evaluation was assigned. 

According to the Schedule for Rating Disabilities, a 100 percent rating is assigned for one year following prosthetic replacement of the hip.  Following implantation of the prosthesis, a 70 percent rating is authorized for postoperative residuals manifested by markedly severe residual weakness, pain or limited motion, while a 90 percent rating can be assigned under the same circumstances if such painful weakness or limited motion requires the use of crutches.  Thereafter, a minimum disability rating of 30 percent is assigned, but chronic residuals consisting of moderately severe weakness, pain or limited motion may be rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5054. 

The Veteran was afforded a VA examination of her right hip disability in June 2005, and an August 2005 addendum confirms that the claims folder was reviewed.  After a discussion of her medical history, she was noted to have undergone a total hip replacement in June 2004.  Since the surgery, she had noted some improvement in terms of the groin and thigh discomfort, but she still had persistent pain the lateral thigh and greater trochanter.  The Veteran occasionally used a cane when walking long distances, but did not require it around the house. 

On examination, the Veteran stood with the right pelvis slightly higher than the left, but measurements revealed equal true leg lengths.  She walked with a very slight positive Trendelenburg gait that improved if she walked with a cane in her left hand.  

Range of motion testing demonstrated painless internal rotation to 5 degrees and external rotation to 20 degrees.  Flexion was to 45 degrees, but could be extended with pain to 85 degrees.  Abduction was to 30 degrees.  The scar was well healed but slightly tender.  On repetitive motion testing, the Veteran could do eight repetitions on a step when leading with her right leg in one minute, and could do 16 when leading with her left.  An X-ray study of the right hip was reviewed, and showed the replacement to be well positioned without evidence of abnormal wear or loosening.  Following completion of the examination, the diagnoses included total right hip replacement, previous problems with avascular necrosis and status post femoral neck fracture, associated with probable nonunion of the fracture, fracture of the femoral neck following untreated stress fracture in 1984, pelvis obliquity which gave the appearance of leg length discrepancy, and right thigh pain that was probably related to greater trochanteric bursitis. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2006.  She testified that her right hip had been in nonunion ever since her original injury, which warranted an increased evaluation.  See Transcript. 

VA treatment records from 2007 to 2008 show that the Veteran was seen for follow up examinations of her right hip.  A January 2007 note states that the Veteran was concerned about doing the DeLuca portion of the examination, as she believed this had decreased her rating percentage.  The examiner believed that repetitive testing demonstrated weakness in the extremities.  On examination, flexion was to 90 degrees, abduction to 55 degrees, internal rotation to 30 degrees, and external rotation to 20 degrees.  There was a concern about a loosened area in the acetabulum associated with the acetabular component.  However, X-rays were obtained, and a February 2007 treatment note states that they did not show any change when compared to previous films.  There was mild discomfort with internal and external rotation, but she walked without any major limp. 

An August 2007 note states that the Veteran's X-rays were reviewed and showed her hip components were in good position without evidence of wear or loosening, and the impression was a good functioning right total hip.  

The Veteran underwent a VA examination of the joints in February 2009.  She reported pain that was 8 on a scale to 10, and refused to sit for the interview.  She also reported flare-ups of pain to 9 on a scale to 10 three times a day, and said this resulted in increased weakness, stiffness, swelling, heat, redness, instability, locking, fatigability and lack of endurance.  However, the Veteran denied loss of degrees of motion during flare-ups.  She did not use crutches or a brace, but did use a cane.  The Veteran said that her disability did not affect her activities of daily living.  

On examination, the Veteran's affect was blunt and inappropriate, which the examiner felt that, when considered with discrepancies on prior examinations, made her a poor historian.  Passive and active range of motion was normal.  The Veteran reported pain throughout the entire range of motion.  Repetitive motion testing did not result in a change in pain, and there was no fatigue, weakness, lack of endurance, or incoordination.  Gait and functional limitations were normal.  There was no ankyloses, instability, or laxity.  Range of motion was flexion to 100 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  These were all considered normal and appropriate given the Veteran's body habitus.  

An X-ray study revealed postsurgical changes of the right total hip arthroplasty.  There was no evidence of hardware complications or periprosthetic fracture, there was normal alignment of the components, and the remainder of the right femur was unremarkable.  The diagnosis included total right hip replacement, considered a surgical success with excellent range of motion considering the Veteran's body habitus, negligible symptoms, normal X-rays, and negative DeLuca criteria.  The discrepancy regarding the report of pain noted and the participation on the examination made the current history unreliable and disproportionate.  

At a March 2010 VA follow up for her right hip replacement; the Veteran reported that it seemed to be doing well.  She had some mild pain located in the posterior aspect of the hip, which the examiner explained to the Veteran was actually sciatic pain from her low back pain.  On examination, flexion of the right hip was to 90 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees with no pain.  A recent X-ray showed good positioning, no evidence of loosening, and good positioning of the screw fixation as well. 

The Veteran underwent a VA examination of her right hip disability on August 28, 2012.  The examination report states that the claims folder was reviewed, and the history of the hip disability was discussed.  The Veteran complained subjectively of constant pain in her right hip and groin area that was stabbing in nature.  She had to use axillary crutches to walk and could not do some things around the house.  Pain was 7 or 8 on a scale to 10.  

The Veteran denied having flare-ups.  Range of motion was 90 degrees of flexion and zero degrees of extension, without objective evidence of pain.  She did not put forth full effort due to fear of pain, and had 100 degrees of flexion with assistance.  Abduction was not lost beyond 10 degrees, but adduction was limited such that she could not cross her legs.  After repetitive motion testing, the Veteran had 95 degrees of flexion and zero degrees of extension, and abduction was still not lost beyond 10 degrees.  The examiner stated that there was no additional loss of motion following repetitive use testing, although there was weakened movement, excess fatigability, and instability.  There was no ankylosis.  There was a leg length discrepancy which could not be accurately measured.  

The examiner described the chronic residuals of the Veteran's surgery as severe painful motion and/or weakness.  She was fearful of walking without crutches but her balance and gait in the examination were normal.  There was a mild shortening of the right leg that was very minimal.  She used bilateral axillary crutches constantly due to pain and fear of weakness.  An X-ray study showed a stable appearance of the right hip without visible complication.  The examiner's assessment of the functional impact noted that due to the Veteran's present condition and inability to walk without crutches, she was unable to walk more than 50 feet at a time.  

The Board finds that a 90 percent rating is warranted for the Veteran's right hip disability as of August 28, 2012.  The VA examination conducted on that date states that the Veteran had to use crutches to walk around her home due to pain.  While it is not completely clear if the necessity for crutches is based on objective findings or merely the Veteran's subjective fears of pain, the examiner appeared to agree that she was unable to walk without crutches in the assessment of the functional impact.  Resolving any benefit of the doubt in favor of the Veteran, the Board finds that this meets the criteria for a 90 percent rating under the rating criteria for hip replacements.  As this is the highest rating available for the residuals of a right hip replacement after the end of the first year following implantation of the prosthesis, no additional discussion is required.  38 C.F.R. § 4.71a, Code 5054.  

However, for the period from August 1, 2005 to August 27, 2012, the Board finds that the evidence does not support entitlement to an evaluation in excess of 50 percent for the Veteran's right hip disability.  The June 2005 diagnosis of probable nonunion of the fracture refers to the nonhealing of the Veteran's initial injury, which required a second surgery in 1985.  A 100 percent evaluation is in effect for this period.  As for the Veteran's testimony regarding nonunion of her disability, the medical evidence does not show nonunion subsequent to 1985.  In fact, X-ray studies obtained subsequent to her hearing have all shown good positioning and a stable appearance.  This evidence does not support entitlement to an increased evaluation based on nonunion, fracture of the surgical neck or false joint.  38 C.F.R. § 4.71a, Code 5255.  

The findings of the various VA examinations do not demonstrate markedly severe residual weakness, pain, or limited motion.  The Veteran has consistently voiced subjective complaints of severe right hip pain on VA examinations.  These examinations have just as consistently found that there was no objective evidence of pain on range of motion examinations.  None of the range of motion measurements from this period would merit an evaluation in excess of 10 percent under any of the rating codes regarding limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5251, 5252, 5253.  Although repetitive motion testing was sometimes productive of pain and, as noted in January 2007, weakness, none of the examinations show any additional limitation of the range of motion due to pain, incoordination, fatigability, or weakness.  The Veteran reported flare-ups at the February 2009 examination but denied that they produced additional limitation of motion, and she denied flare-ups at the August 2012 examination.  These findings are consistent with the moderately severe symptoms that warrant a 50 percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5054.  

Extraschedular

Consideration has also been given regarding whether the schedular evaluation for the Veteran's right hip disability is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for her right hip disability.  These symptoms include limitation of motion of the hip, pain, and weakness, all of which are provided for in the rating criteria.  No right hip symptoms that are not described in the rating criteria have been noted, and the Veteran has not identified any such symptoms.  Therefore, the Board finds that the Veteran's right hip disability does not present an exceptional or unusual disability picture.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU prior to December 31, 2003

Entitlement to TDIU was granted in a January 2005 rating decision, effective from December 31, 2003.  However, TDIU is an element of all initial and increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board noted in the December 2011 remand that entitlement to TDIU for the period prior to December 31, 2003 had been so raised.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

For the period between May 1, 1986 and February 26, 1997, the Veteran was service connected for two disabilities.  As discussed above, she was service connected for her right hip replacement, which was evaluated as 30 percent disabling from May 1, 1986 to May 31, 1989, and 10 percent disabling from June 1, 1989 to February 26, 1997.  She was also service connected for shortening of the right leg, evaluated as zero percent from May 1, 1986.  The combined evaluation was 30 percent disabling from May 1, 1986 to May 31, 1989, and 10 percent disabling from June 1, 1989 to February 26, 1997.  Therefore, the Veteran did not meet the percentage requirements for TDIU between May 1, 1986 and February 26, 1997.  

As of February 27, 1997, the evaluation for the Veteran's right hip disability was increased to 30 percent.  Service connection for degenerative disc disease of the lumbar spine was established, and evaluated as 20 percent disabling.  Service connection for right knee strain was also established from this date, evaluated as zero percent disabling.  The zero percent rating for shortening of the right leg remained unchanged.  The combined evaluation from February 27, 1997 was 40 percent, and remained so until November 29, 2001.  Once again, the Veteran did not meet the scheduler requirements for TDIU between February 27, 1997 and November 29, 2001.  

Service connection for depression as secondary to the Veteran's right hip disability was granted in a September 2002 rating decision.  A 30 percent evaluation was assigned, effective from November 30, 2001.  (The diagnosis of the Veteran's psychiatric disability was later changed to a bipolar disorder in an August 2006 rating decision.)  Service connection for a scar of the right hip was also established in the September 2002 rating decision, with a 10 percent evaluation effective from November 30, 2001.  The evaluations for the Veteran's other service connected disabilities remained unchanged.  The result is that the Veteran had a combined evaluation of 70 percent as of November 30, 2001.  Although none of the Veteran's disabilities were evaluated as 40 percent or higher, the record shows that all service connected disabilities in addition to the right hip were granted as secondary to that disability.  As multiple disabilities from a common etiology may be evaluated together for the purposes of finding a single disability ratable as 60 percent or more, the rating criteria for TDIU were met as of November 30, 2001.  These evaluations remained unchanged until the December 31, 2003 grant of TDIU.  

Evidence regarding the Veteran's employability includes a September 1998 VA psychiatric note which says that the Veteran was having problems at work due to her supervisor using foul language.  A May 1999 note states that the Veteran was unemployed.  An October 1999 note says that the Veteran had lost three state jobs.  She had felt harassed by her supervisors asking personal questions.  

The evidence also includes a 2005 application for benefits from the SSA, in which the Veteran supplied her work history.  This reflects that although she changed jobs on several occasions, she was employed full-time from January 1988 to January 1999, and then from July 1999 to May 2003.  She was terminated from her last job on April 17, 2003 following additional injuries to her right hip.  She stated that this was the date her disabilities prevented employment.

As ordered by the December 2011 remand, the Veteran was afforded a VA orthopedic examination of her disabilities in August 2012.  The examination report notes that opinions were requested based on the three distinct time periods described above and the examiner was asked to provide an opinion as to whether the service connected disabilities in effect for each of those periods would combine to prevent unemployability.  These time periods were listed in the examination report.  The opinion was provided in the functional impact portion of the examination report.  This noted that the Veteran had worked at clerical jobs until 2003.  After describing the impact of the Veteran's current overall condition, the examiner opined that if only the right hip alone was to be considered, the Veteran would be able to maintain gainful employment in a sedentary style job with flexibility in activities and rest periods.  

A September 2012 VA psychologist stated that she was unable to provide an opinion regarding the impact of the Veteran's service connected bipolar disorder on her employability prior to December 31, 2003, as there was no evidence of a bipolar disorder in the medical record before 2006.  

In view of the incompleteness of the August 2012 and September 2012 opinions, an addendum was obtained from the examiner who conducted the August 2012 orthopedic examination in April 2013.  A copy of the opinion request is contained in the claims folder, which reflects that the examiner was asked to complete the requested opinions by period.  Although the examination report is not entirely clear as she refers only to "the time period in question" instead of their dates, the examiner has provided the requested opinions.  As the examiner referred to the specific groups of disabilities for which service connection was in effect for these periods, the Board can discern the time period in question.  

For the period on which service connection for the bipolar disorder was in effect, the examiner opined that this condition was the cause of the Veteran's inability to secure and maintain both physical and sedentary gainful employment.  Furthermore, after reviewing a history contained in a 2005 examination, she also opined that the Veteran's service connected low back disability, right hip disability, right knee disability, and leg length discrepancy "at least as likely as not in combination" prevented the Veteran from being able to secure and maintain physical or sedentary gainful employment.  

As also requested in the December 2011 remand, the RO requested an opinion from the Director of the VA Compensation Service regarding entitlement to TDIU on an extraschedular basis for the periods in which the Veteran did not meet the scheduler standards for TDIU.  This was obtained in August 2013.  The Director found that after considering the totality of the evidence, the criteria for an extra-schedular finding of TDIU was not met for the period from May 1, 1986 to November 29, 2001.  The Director stated that the Veteran was working during the time period in question, and there was no evidence that the Veteran's disabilities prevented physical or sedentary activity.  Finally, it was noted that the Veteran first submitted evidence of unemployability on December 31, 2003, which states that she stopped working on April 17, 2013. 

Based on the above, the Board finds that the Veteran is entitled to TDIU from April 18, 2003.  Her SSA application shows that she was terminated from her job the previous day, and there is no evidence to show that she was employed between that date and December 31, 2003.  She met the scheduler criteria for TDIU at that time.  Furthermore, the examiner in the April 2013 addendum opined that her service connected disabilities were the cause of her unemployability during this period.  Therefore, the criteria for TDIU were met as of April 18, 2003.  C.F.R. §§ 3.340, 3.341, 4.16.  

However, the evidence does not support entitlement to TDIU for any period of unemployment prior to April 18, 2003.  

Initially, the Board notes that the Veteran's SSA application shows that she was employed on a full time basis for virtually the entire period in question.  There is no evidence that this employment was marginal.  The application also shows that she worked between 37 and 40 hours a week at salaries between $6.65 and $11.00 an hour.  Finally, the Veteran does not appear to argue that she was entitled to TDIU for the periods in which she was employed.  The Board finds that the criteria for TDIU were not met during her periods of employment.  

In regards to the more specific contentions that any unemployment during this period was due to service connected disabilities, there appears to be no more than two other periods of unemployment between the end of the scheduler 100 percent evaluation on May 1, 1986 and her final day of employment on April 17, 2003.  

The first possible period is from May 1, 1986 to the January 1988 date of employment she provided in her application for SSA benefits.  The evidence is unclear as to whether or not the Veteran was actually employed during any or all of this period.  The Veteran has not provided any specific contentions that address this period.  A November 1987 VA examination lists her occupation as a student.  However, the Veteran's only service connected disability during this period was her right hip disability, which was evaluated as 30 percent disabling.  Thus, she did not meet the scheduler criteria for an award of TDIU.  TDIU may still be assigned on an extraschedular basis if the percentage criteria are not met; provided the Veteran was "unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  

This is not demonstrated by the evidence.  The Veteran has not claimed that she was unemployable prior to April 17, 2003.  There are no contemporaneous opinions that indicate the Veteran was unable to secure and follow a substantially gainful occupation due to her right hip disability.  The August 2012 VA examiner opined that, if the right hip alone was to be considered, the Veteran would be able to maintain gainful employment in a sedentary style job with flexibility in activities and rest periods.  The preponderance of the evidence is clearly against a finding that the Veteran was unable to secure and follow a substantially gainful occupation due to her right hip disability during this period.  As the evidence does not show that the Veteran was unemployable, there was no requirement to obtain an opinion from the Director of Compensation during this period.  Nevertheless, the Board notes that the Director issued a negative opinion that covers this period.  

The second period of unemployment, as reflected on her SSA application and contemporaneous VA treatment records, was from January 1999 to July 1999.  As previously noted, the Veteran had a combined evaluation of 40 percent during this period, which fails to meet the scheduler criteria.  

However, the August 2012 VA examiner opined in her April 2013 addendum that the Veteran's service connected low back disability, right hip disability, right knee disability, and leg length discrepancy "at least as likely as not in combination" prevented the Veteran from being able to secure and maintain physical or sedentary gainful employment during her unemployment for this period.  Given this opinion, the matter was referred to the Director of Compensation for extraschedular consideration who, as noted, found that TDIU on an extraschedular basis was not warranted.  

The Board may only review a decision of the Director of Compensation Service for the accuracy of factual predicate upon which the decision is based.  This is because a decision of the Director constitutes a policy determination, and policy determinations are not reviewable by the Board.  Decisions that are committed to the discretion of another agency official are not subject to the review by the Board.  McTighe v. Brown, 7 Vet. App. 29 (1994).  Under 38 C.F.R. § 4.16(b), it is the Director who is empowered to award extraschedular evaluations, not the Board. 

In this regard, the Board notes that the question asked of the Director was whether the Veteran was entitled to TDIU from May 1, 1986 to November 29, 2001.  The Director accurately described the Veteran's education, work history, and medical records.  The Director's conclusion was that the evidence did not support the criteria for an extra-schedular finding of TDIU.  The rationale was that the Veteran was working during the period in question, that she did not submit evidence of unemployability until December 31, 2003, and that she had not stopped working until April 17, 2003.  While this decision did not acknowledge the period of unemployment from January 1999 to July 1999, this does not render the statement that the Veteran was working during the period in question inaccurate, as the period in question is May 1, 1986 to November 29, 2001, and she was employed for the most of the period.  The Board finds that the Director's decision was based on an accurate factual premise.  That being the case, the Board is not free to disregard that decision.  

The Director's opinion is consistent with the Veteran's reports that she did not become unemployable until April 2003 and with the fact that the Veteran was able to maintain full time gainful employment before and after this period without any indication that her service connected disabilities were worse during the period she was not working.  

The opinion contained in the April 2013 addendum is based on the report of a 2005 examination which the examiner states is proximate to the time period in question.  In fact, this was six years after the time period in question.  The contemporaneous VA treatment records do not infer that the Veteran was unemployable due to service connected disabilities, but instead refer to personal conflicts with her supervisors.  The Board attaches great weight to the fact that the Veteran was gainfully employed for so many years both before and after this period, the April 2013 opinion is based on an inaccurate record.  The preponderance of the evidence is against finding that the Veteran was unemployable due to service connected disabilities from January 1999 to July 1999.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent from May 1, 1986 to May 31, 1989 for the Veteran's right hip disability is denied. 

Entitlement to an initial evaluation in excess of 10 percent from June 1, 1989 to February 26, 1997 for the Veteran's right hip disability is denied. 

Entitlement to an initial evaluation in excess of 30 percent from February 27, 1997 to June 1, 2004 for the Veteran's right hip disability is denied. 

Entitlement to an initial evaluation in excess of 50 percent from August 1, 2005 to August 27, 2012 for the Veteran's right hip disability is denied.

Entitlement to an initial evaluation of 90 percent from August 28, 2012 for the Veteran's right hip disability is granted.  

Entitlement to a total rating for compensation purposes based on individual unemployability from April 18, 2003 is granted.  

Entitlement to a total rating for compensation purposes based on individual unemployability for the period from May 1, 1986 to April 18, 2003 is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


